Citation Nr: 1537396	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-37 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected right knee degenerative arthritis, currently at 10 percent.  

2.  Entitlement to an increased initial rating for service-connected left knee degenerative arthritis, currently at 10 percent.  

3.  Entitlement to an increased initial rating for service-connected right ankle degenerative joint disease (DJD), currently at 10 percent.

4.  Entitlement to an increased initial rating for service-connected left ankle DJD, currently at 10 percent.

5.  Entitlement to an increased initial rating for service-connected spondylosis and DJD of the thoracic spine, chronic thoracolumbar strain, and lower thoracic myositis (referred to hereinafter as "back disability"), currently at 10 percent.

6.  Entitlement to an increased initial rating for service-connected right shoulder DJD, currently at 20 percent.

7.  Entitlement to an increased rating for service-connected right calf residuals of shell fragment wounds, currently at 10 percent.

8.  Entitlement to an increased rating for service-connected left calf residuals of shell fragment wounds, currently at 10 percent.

9.  Entitlement to an increased rating for service-connected lower extremities (thigh muscles) residuals of shell fragment wounds, currently noncompensable.

10.  Entitlement to specially adapted housing.

11.  Entitlement to special home adaptation grant.

12.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, to include at the "r-1" rate.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 (notice of which was provided in July 2008) and May 2012 (notice of which was provided in June 2012) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the Veteran requested a hearing before the Board in Washington, D.C.  No such hearing was held, however, as he later withdrew his request.  38 C.F.R. § 20.702(e).  In May 2012, the Board granted in full three issues on appeal.  They accordingly are no longer part of this matter.  The rest of the issues on appeal were remanded by the Board for additional development.  Jurisdiction over this appellate matter was transferred to the RO in St. Petersburg, Florida, thereafter.

Review of the Veteran's claims file at this time reveals that he appointed a Veterans Service Organization to represent him in December 2013.  Yet in October 2014, before certification of this matter back to the Board, he timely revoked this appointment.  38 C.F.R. §§ 14.631(f)(1); 38 C.F.R. § 20.1304(a).  No other appointment has been made.  The Veteran accordingly is pro se (without representation).  Review of the claims file also reveals that he withdrew all outstanding requests for information in June 2015.  The Board may proceed to address the remaining issues on appeal.  

The issues of entitlement to increased initial ratings for the back disability and for right shoulder DJD are addressed in the Remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  The Veteran's right knee degenerative arthritis has not manifested malunion or nonunion of the tibia and fibula, flexion limited to 45 degrees or more, extension limited to 60 degrees or less, or recurrent subluxation or lateral instability.

2.  The Veteran's left knee degenerative arthritis has not manifested malunion or nonunion of the tibia and fibula, flexion limited to 45 degrees or more, extension limited to 60 degrees or less, or recurrent subluxation or lateral instability.

3.  The Veteran's right ankle DJD has not manifested plantar flexion between 30 and 40 degrees or dorsiflexion between zero and 10 degrees.

4.  The Veteran's left ankle DJD has not manifested plantar flexion between 30 and 40 degrees or dorsiflexion between zero and 10 degrees.

5.  The Veteran's right calf residuals of shell fragment wounds are less than moderately severe.

6.  The Veteran's left calf residuals of shell fragment wounds are less than moderately severe.

7.  The Veteran's lower extremities (thigh muscles) residuals of shell fragment wounds are less than moderate.

8.  The Veteran is not service-connected for any eye disability, burn disability, or amyotrophic lateral sclerosis, and he does not manifest loss or loss of use of any extremity as a result of service-connected disability.

9.  The Veteran is not service-connected for any eye disability, burn disability, or respiratory disability, and he does not manifest anatomical loss or loss of use of either hand as a result of service-connected disability.

10.  The Veteran is not service-connected for any eye or burn disability, and he does not manifest loss or permanent loss of use of either hand or either foot or ankylosis in either knee or hip as a result of service-connected disability.

11.  The Veteran is not service-connected for any eye or aphonia disability, and he does not manifest anatomical loss or loss of use of an arm, hand, leg, foot, both buttocks, or a creative organ as a result of service-connected disability, though he is in need of regular aid and attendance on account of service-connected disability notwithstanding that he is not permanently bedridden.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for right knee degenerative arthritis have not been met, and no separate initial rating is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2015).

2.  The criteria for an increased initial rating for left knee degenerative arthritis have not been met, and no separate initial rating is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2015).

3.  The criteria for an increased initial rating for right ankle DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5270 (2015).

4.  The criteria for an increased initial rating for left ankle DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5270 (2015).

5.  The criteria for an increased rating for right calf residuals of shell fragment wounds have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311 (2015).

6.  The criteria for an increased rating for left calf residuals of shell fragment wounds have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311 (2015).

7.  The criteria for an increased rating, to include a separate rating, for lower extremities (thigh muscles) residuals of shell fragment wounds have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5314 (2015).

8.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2015).

9.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.809a, 4.63 (2015).

10.  The criteria for automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808, 4.63 (2015).

11.  The criteria for SMC based on the need for regular aid and attendance at the "l" rate have been met, but the criteria for SMC based on this need at the "r-1" and "r-2" rates have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Adequate notice was provided in letters mailed to the Veteran in October and December 2007, prior to the initial unfavorable adjudication by the AOJ.  Additional notice as to the shell fragment wound residuals issues was sent to the Veteran in May 2008.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been associated with the claims file, some including the most recent in compliance with the Board's May 2012 Remand.  A few identified private treatment records also have been obtained by VA, while a few others have been submitted by the Veteran.  In December 2007, August 2009, and March 2014, the Veteran underwent VA medical examinations.  This latter examination was pursuant to the Board's Remand.  Each examiner reviewed the claims file and interviewed the Veteran regarding his medical history, current symptoms, and the effects of these symptoms.  Each examiner also performed an assessment of him to the extent he allowed it.  The determinations made herein are fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran.

Significantly, the Veteran has not identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  There further has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Private treatment records are not particularly salient, for example, so they are not mentioned.  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

By lay evidence, reference is made to evidence from one who is not a medical professional.  The Veteran and his wife are lay persons because there is no indication either has any medical background.  The Veteran's reports concerning his symptoms and their effects are competent evidence because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  His wife's reports are competent evidence because they relate what she has witnessed.  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Except as otherwise indicated, the Veteran and his spouse are credible.  


A.  Increased Initial Ratings and Increased Ratings

1.  Schedular

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an increased initial rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The knee and ankle disabilities are disabilities of the musculoskeletal system and are addressed at diagnostic codes found at 38 C.F.R. § 4.71a.  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

All potentially applicable Diagnostic Codes must be considered because an explained change is permissible.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio, 2 Vet. App. 625 (1991).  The Board is aware that if a rating under a given Diagnostic Code has been in effect for 20 years or more, the rating is protected and cannot be replaced with a different one merely because the other diagnostic code is applicable while the first one is not.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); 38 C.F.R. § 3.951(b).  


a.  Right and Left Knee Degenerative Arthritis

The Veteran's service-connected right knee degenerative arthritis as well as his service-connected left knee degenerative arthritis is rated under Diagnostic Code 5262 thereunder.  That rating has only been in effect since 2007 and is not protected.  Hence, the Board has explained why a different Diagnostic Code is applicable but 5262 is not.  The actual rating is not changed.  The Board has considered all potentially applicable diagnostic codes to determine if higher or additional ratings are warranted.  

Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace. 

Diagnostic Codes 5003 concerns degenerative arthritis (hypertrophic or osteoarthritis) in general.  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 similarly concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is for severe impairment.  Mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  

Diagnostic Code 5256 pertains to ankylosis of the knee, Diagnostic Code 5258 pertains to dislocated semilunar cartilage, Diagnostic Code 5259 pertains to symptomatic removal of semilunar cartilage, Diagnostic Code 5263 pertains to genu recurvatum.  

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for limitation of motion and for some other symptom.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Given the evidence, the Board finds that Diagnostic Codes 5256, 5258, 5259, and 5263 are inapplicable to the Veteran's service-connected right and left knee degenerative arthritis.  Nothing reported by him suggests the existence of ankylosis, dislocated or removed semilunar cartilage, or genu recurvatum in either knee.  VA treatment records are silent as to these conditions.  Yet, detection, and mention of, such conditions would be expected, either in the treatment records, which appear complete, or in the report of an examination for compensation and pension purposes, if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Ankylosis further implicitly was ruled out at the VA medical examinations.  It is stiffening to the point of immobility or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Nix v. Brown, 4 Vet. App. 462 (1993).  Movement to varying degrees was measured at each examination, however.  It also further was indicated at the August 2009 and March 2014 VA medical examinations that the Veteran did not have any meniscal abnormality.  The meniscus is a crescent-shaped structure in the leg made of cartilage.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  In other words, the meniscus is semilunar cartilage.  It follows that the Veteran does not have dislocated or removed semilunar cartilage.

The Board next finds that Diagnostic Code 5262 is inapplicable to the Veteran's service-connected right and left knee degenerative arthritis.  X-rays findings from the December 2007 VA medical examination were consistent with previous trauma or shin splint bilaterally, and degenerative changes to the right fibula were shown.  However, there is no indication of any tibia and fibula malunion or nonunion with loose motion.  Nothing reported by the Veteran suggests such impairment, and VA treatment records are silent in this regard.  The December 2007 and August 2009 examinations also are silent in this regard, while it specifically was indicated at the March 2014 examination that there was no such impairment.  In sum, an inappropriate Diagnostic Code has been utilized.  The severity of knee and ankle disabilities form the rating criteria for malunion under Diagnostic Code 5262.  Yet it would be pyramiding to consider the Veteran's ankle disabilities here since they receive separate consideration as his service-connected right and left ankle DJD.  

The Veteran's service-connected right and left knee degenerative arthritis further are more appropriately considered under Diagnostic Code 5003 with consideration of 38 C.F.R. § 4.59.  X-rays taken at every VA medical examination confirm the presence of degenerative changes or osteoarthritis bilaterally.  Pursuant to Diagnostic Code 5003, Diagnostic Codes 5260 and 5261 for limitation of motion must be used if possible to assign compensable initial ratings.  Flexion was to 125 degrees on the right and to 120 degrees on the left both initially and upon repetition at the December 2007 VA medical examination.  Extension was not measured.  At the August 2009 examination, flexion was to 110 degrees and extension to zero degrees initially in both knees notwithstanding the Veteran's resisting measurement.  Repetition measurements were not taken.  Flexion finally was to 90 degrees on the right and to 80 degrees on the left, with extension to zero degrees bilaterally, both initially and upon three repetitions at the March 2014 examination.  VA treatment records contain no precise flexion or extension measurements.

At the December 2007 and March 2014 VA medical examinations, the Veteran experienced pain at the end of each range of motion.  He also experienced decreased strength at the former examination, and pain was the reason repetition measurements were not taken at the August 2009 examination.  However, painful motion does not in and of itself constitute functional loss, including loss of range of motion.  Although the Veteran reports other symptoms, such as loss of endurance and strength, the more probative objective evidence tends to show that he does not suffer from such symptoms.  He never has manifested flexion limited to 45 degrees or less in either knee or extension limited to 10 degrees or more in either knee even with his pain and other symptoms.  This includes initially and, when measured, upon repetition.  The Board therefore finds that even the lowest compensable initial ratings are not warranted under Diagnostic Codes 5260 and 5261.  

This finding is not altered when flare-ups are taken into account.  The Veteran denied flare-ups at the August 2009 and March 2014 VA medical examinations, but he reported pain flare-ups lasting three to five hours at the December 2007 VA medical examination.  He noted them in particular during cold weather, after going up and down stairs, and with standing for long periods.  He also noted additional limitation of motion beyond that he normally experiences during flare-ups.  However, he did not indicate in number of degrees or otherwise the extent of this additional limitation.  No such estimation was provided at the examination.  Given the Veteran's description of his flare-ups and that he was apparently not experiencing one at the time of the examination, and denied flare-ups at later examinations, any attempt to estimate additional functional loss as of December 2007 due to flare-ups would necessarily be merely speculative and therefore would not support a different outcome as to this issue.  There is no basis for finding his range of motion approaches that for a compensatory rating during flare-ups.  Given the findings of the 2007 examination; i.e., that he had pain at the end of the range of motion, and there are no findings of more severe limitation, the Board concludes that the preponderance of evidence is against a finding that he has a range of motion corresponding to a compensatory rating during flare-ups.  

Since the Veteran has limitation of motion but it is noncompensable under Diagnostic Codes 5260 and 5261, the rating criteria for Diagnostic Code 5003 are for consideration.  The Board finds that a 10 percent initial rating is warranted thereunder for the Veteran's service-connected right knee degenerative arthritis as well as for his service-connected left knee degenerative arthritis.  He has painful motion and § 4.59 provides that at least the minimum compensable rating for the joint be assigned for disability due to painful motion.  Limited motion in both of the Veteran's knees indeed is objectively confirmed not only by the pain he manifested but also by the measurements taken at every VA medical examination.  A rating of higher than 10 percent cannot be assigned.  Each of the Veteran's knees is a major joint and there is no evidence of occasional incapacitating exacerbations whether from the Veteran's statements, VA treatment records, or VA medical examinations.

The Board lastly finds that no separate initial rating is warranted under Diagnostic Code 5257.  Subluxation is partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported anything suggestive thereof.  He denied subluxation at the December 2007 VA and August 2009 VA medical examinations.  Such was not documented in VA treatment records.  It specifically was indicated at the March 2014 examination that there was no subluxation, and X-rays did not reveal any.  With respect to lateral instability, the Veteran reported that his knees give way at the December 2007 examination.  The Veteran's wife has made a similar report.  The Veteran reported in VA treatment records that his knees give way and slip.  However, he denied instability at the August 2009 VA medical examination.  Instability, whether lateral or otherwise, further specifically was not found at these two examinations and the March 2014 VA medical examination.  These findings outweigh the reports of the Veteran and his wife because the 2007 medical professional specifically examined the Veteran's knees with knowledge of his complaint of having feelings of giving way and instability and included in the report findings regarding the Veteran's knee anatomy.  If he had lateral instability it is highly unlikely that the examiner would not have discovered it.  The Board finds the objective findings more probative than the Veteran's and his wife's report of feelings of instability.  

Consideration has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased initial rating for the Veteran's service-connected right knee degenerative arthritis and for his service-connected left knee degenerative arthritis, after changing the assigned Diagnostic Code from 5262 to 5003.  The preponderance of the evidence also is against a separate initial rating for either of these service-connected disabilities.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding applies to the entire period on appeal.  In sum, the Veteran's appeal is denied as it concerns his knees.


b.  Right and Left Ankle DJD

The Veteran's service-connected right ankle DJD as well as his service-connected left ankle DJD is rated pursuant to Diagnostic Code 5271 thereunder.  Like above, all potentially applicable Diagnostic Codes must be considered because an explained change is permissible.  The protected rating exception indeed once again is not applicable since the Veteran's ratings have been in effect only since September 2007.  38 C.F.R. § 3.951(b); see also Murray, 24 Vet. App. 420 (at 420.  

Rating pursuant to Diagnostic Code 5003, which concerns degenerative arthritis (hypertrophic or osteoarthritis) in general, once again calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Diagnostic Code 5271 addresses limited motion of the ankle.  It calls for a 10 percent rating for moderate limitation of motion.  Marked limitation of motion warrants the maximum 20 percent rating.  Moderate and marked are not defined.  Moderate is generally defined as "tending toward the mean or average amount."  Merriam-Webster's Collegiate Dictionary, 798 (11th ed. 2003).  Marked is generally defined as "having a distinctive or emphasized character."  Id. at 760.  Normal range of motion for the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 concerns ankylosis of the ankle; Diagnostic Code 5272 is for ankylosis of the subastragalar or tarsal joint, Diagnostic Code 5273 relates to malunion of the os calcis or astragalus, and Diagnostic Code 5274 addresses disability due to astragalectomy. 

Based on the evidence, the Board finds that Diagnostic Codes 5270, 5272, 5273, and 5274 are inapplicable to the Veteran's service-connected right and left ankle DJD.  Nothing reported by him suggests the existence of ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy in either ankle.  VA treatment records are silent as to these conditions.  Yet detection, and mention of, such conditions would be expected if they existed, given that he has had numerous examinations of his ankles.  Ankle ankylosis further implicitly was ruled out at the December 2007 VA medical examination.  Ankle movement was measured.  The August 2009 examination indicated there was no ankylosis.  Finally, it was indicated at the March 2014 examination that there was no ankle ankylosis, subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  The Veteran denied surgery at the December 2007 examination.

X-rays taken at every VA medical examination confirm the presence of DJD or degenerative changes bilaterally.  As such, consideration of Diagnostic Code 5003 is required.  Pursuant to Diagnostic Code 5003, Diagnostic Code 5270 for limitation of motion must be used if possible to assign compensable initial ratings.  Plantar flexion initially was to 65 degrees on the right and 66 degrees on the left, while dorsiflexion initially was to 30 degrees on the right and 25 degrees on the left at the December 2007 VA medical examination.  Upon repetition, the Veteran's range of motion increased rather than decreased.  At the August 2009 examination, plantar flexion was to 35 degrees on the right and 30 degrees on the left.  Dorsiflexion was to 20 degrees bilaterally.  Repetition measurements were not taken.  Plantar flexion initially was to 30 degrees bilaterally, while dorsiflexion initially was to 10 degrees bilaterally.  There was no change upon repetition except right plantar flexion increased to 35 degrees.  VA treatment records contain no precise plantar flexion or dorsiflexion extension measurements.  

At the December 2007 VA medical examination, the Veteran experienced pain and decreased strength during plantar flexion and dorsiflexion.  Pain was the reason repetition measurements were not taken at the August 2009 VA medical examination.  The Veteran had pain at the end of the each range of motion at the March 2014 VA medical examination.  However, painful motion does not in and of itself constitute functional loss, including loss of range of motion.  As to the Veteran's reports decreased strength, lack of endurance, and other symptoms, these have not been found on examination, including testing following repetition.  The Board finds the objective examination reports more probative because the examinations were focused on the extent of functional loss.  Indeed, plantar flexion even at its worst was two-thirds of normal bilaterally.  Dorsiflexion even at its worst was one-half of normal bilaterally.  The Board therefore finds that a higher initial rating of 20 percent, the only one available, is not warranted under Diagnostic Code 5270.

This finding is not altered when flare-ups are taken into account.  The Veteran denied flare-ups at the August 2009 and March 2014 VA medical examinations, but he reported pain flare-ups lasting three to six hours at the December 2007 VA medical examination.  He noted them in particular during cold weather, after going up and down stairs, and with walking long distances.  He also noted additional limitation of motion beyond that he normally experiences during flare-ups.  However, there is no evidence of the additional loss of range of motion in degrees or otherwise.  For the reasons provided with regard to the reported flare-ups regarding his knee disabilities, any retrospective opinion as to the functional loss during flare-ups would necessarily be merely speculative and would not support a different outcome.  There is no basis for finding his range of motion approaches that for a compensatory rating during flare-ups.  Given the findings of the 2007 examination; i.e., that he had pain at the end of the range of motion, and the range of motion he had on that examination, the Board concludes that even during flare-ups he did not have marked limited motion.  Although he exhibited a more limited range of motion of the ankles at later examinations, those reports document that he denied flare-ups.  The Board thus concludes that the preponderance of evidence is against a finding that he has ever had marked limited range of motion of either ankle.  

Since initial compensable ratings have been assigned under Diagnostic Code 5270 for limitation of motion, further consideration of Diagnostic Code 5003 is unnecessary.  It is notable, however, that higher initial ratings would not be possible thereunder because each ankle constitutes one major joint.  38 C.F.R. § 4.45(f).  Consideration finally has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased initial rating for the Veteran's service-connected right ankle DJD and for his service-connected left ankle DJD.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding applies to the entire period on appeal.  In sum, the Veteran's appeal is denied as it concerns his ankles.


c.  Right Calf, Left Calf, and Lower Extremities (Thigh Muscles)
Residuals of Shell Fragment Wounds

38 C.F.R. § 4.73 addresses muscle disabilities.  The Veteran's service-connected right calf residuals of shell fragment wounds and service-connected left calf residuals of shell fragment wounds is rated pursuant to Diagnostic Code 5311 thereunder.  His service-connected lower extremities (thigh muscles) residuals of shell fragment wounds is rated pursuant to Diagnostic Code 5314 thereunder.  Each of the Veteran's ratings has been in effect since July 1990, and is protected.  The Board has considered all potentially applicable diagnostic codes in determining whether additional ratings are warranted.  

Diagnostic Code 5311 pertains to muscle group XI.  Muscle group XI encompasses the posterior and lateral crural muscles as well as the muscles of the calf, specifically the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallices longus, flexor digitorum longus, popliteus, and plantaris.  The function of these muscles is propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  A slight disability merits a noncompensable rating.  A moderate disability is assigned a 10 percent rating, while a 20 percent rating requires a moderately severe disability.  The maximum rating of 30 percent is reserved for a severe disability.  

Diagnostic Code 5314 pertains to muscle group XIV.  Muscle group XIV includes the anterior thigh group, specifically the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  The function of these muscles is extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band acting with muscle group XVII in postural support of the body and acting with hamstrings in synchronizing the hip and knee.  A slight disability merits a noncompensable rating.  A moderate disability is assigned a 10 percent rating, while a 20 percent rating requires a moderately severe disability.  The maximum rating of 30 percent is reserved for a severe disability.  

Cardinal signs and symptoms of muscle impairment are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, coordination difficulty, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A slight muscle disability is a simple or superficial wound without debridement or infection.  Service department records show brief treatment and return to duty and healing with good functional results.  There would be no complaint of any cardinal signs or symptoms.  Objective findings now include no retained metallic fragments, minimal scarring, and no fascial defect, atrophy, impaired tonus, or impairment of function.  38 C.F.R. § 4.56(d)(1).  

A moderate muscle disability is a through and through or deep penetrating short track wound from a single bullet, small shell, or small shrapnel fragment without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  Service treatment records show treatment for the wound.  There would be consistent complaint of one or more cardinal signs or symptoms, especially lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings now include a small or linear entrance and (if present) exit scars indicating the short track of the missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For a moderately severe muscle disability, the description is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring.  Service treatment records would show hospitalization for a prolonged period for treatment of the wound.  There would be consistent complaint of cardinal signs and symptoms and, if present, evidence of an inability to keep up with work requirements.  Objective findings now include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side, and positive evidence of impairment upon tests of strength and endurance compared to the sound side.  38 C.F.R. § 4.56(d)(3).

Finally, a severe muscle disability is a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service treatment records would show hospitalization for a prolonged period for treatment of the wound.  There would be consistent complaint of cardinal signs and symptoms worse than those shown for a moderately severe muscle disability and, if present, evidence of an inability to keep up with work requirements.  Objective findings now include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track and loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, shown upon palpation.  38 C.F.R. § 4.56(d)(4).

Objective findings now also include abnormal muscle swelling and hardening in contraction, and severe impairment of function upon tests of strength, endurance, or coordinated movements compared with the sound side.  If present, the following also qualify as objective findings:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvis bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In light of the evidence, the Board finds that increased ratings are not warranted for the Veteran's service-connected right and left calf residuals of shell fragment wounds.  Neither disability is moderately severe, the requirement for the next highest rating of 20 percent.  Service treatment records document that the Veteran was hit by debris from an explosion or bomb.  Neither of his calves was referenced in this regard, however.  His recount of what occurred to them thus is the only available information.  He reported at the December 2007 VA medical examination that he was treated in the field, with shrapnel being removed, antibiotic ointment being applied, and pain medicine being administered.  In other words, the Veteran does not recount a through and through or deep penetrating wound, hospitalization, prolonged treatment, debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.  It was confirmed at the aforementioned examination that his wounds were not through and through.  Additionally, it was confirmed at the August 2009 VA medical examination that there was no hospitalization, debridement, or intermuscular scarring.  

Cardinal signs and symptoms specifically were not identified at the March 2014 VA medical examination, though loss of muscle strength was noted at the December 2007 examination and the Veteran complained of weakness at that time and also has complained of pain and a burning/tingling sensation.  No examination mentioned an inability to keep up with work requirements.  None included any pertinent objective findings.  Only entrance scars were noted at the December 2007 and August 2009 examinations, with none noted at the March 2014 examination.  Tissue loss in the form of an indentation on the right was noted at the December 2007 examination, but loss of deep fascia was not noted.  Loss of deep fascia or muscle substance was not detected at the August 2009 examination.  It was indicated at this examination and at the March 2014 examination that there was no muscle atrophy and that muscle tone and strength both were normal.  

Next, the Board finds that an increased rating is not warranted given the evidence for the Veteran's service-connected lower extremities (thigh muscles) residuals of shell fragment wounds.  The disability is not moderate, the requirement for the next highest rating of 10 percent.  The Board further finds, as the current noncompensable rating is appropriate, that no separate rating is warranted for the Veteran's right thigh or for his left thigh (as would be the case if one thigh was compensable but the other remained noncompensable).  His recount, which is the same as above, is the only available information of what occurred since service treatment records do not reference his thighs in relation to being hit by debris from an explosion or bomb.  He thus once again does not recount a through and through or deep penetrating wound of short track, residuals of debridement, or prolonged infection.  Like above, the December 2007 VA medical examination confirmed that the Veteran's wounds were not through and through while the August 2009 VA medical examination confirmed that there was no debridement.  

Cardinal signs and symptoms specifically were not identified at the March 2014 VA medical examination.  It is unclear whether or not the loss of muscle strength noted at the December 2007 examination applies to the thighs as well as to the calves.  The same is true for his complaint of weakness, although his other complaints of pain and a burning/tingling sensation apply.  With respect to pertinent objective findings, the August 2009 VA medical examination is unenlightening because the Veteran refused to cooperate.  Thigh scars were not mentioned at the August 2007 examination, and it was noted that there was none at the March 2014 examination.  Neither of these examinations noted a loss of deep fascia or muscle substance, impairment of muscle tonus, or loss of power or lowered threshold of fatigue.  It indeed specifically was indicated at the March 2014 examination that there was no muscle atrophy and that muscle tone and strength both were normal.  

With respect to both the Veteran's calves and his lower extremities (thigh muscles), detection and mention of specific findings upon examination would be expected if they existed.  Buczynski, 24 Vet. App. at 221.  Yet the examinations have not found cardinal signs and symptoms and pertinent objective findings or are silent with respect to them.  Further, each disability was characterized as only slight at the March 2014 VA medical examination.  VA treatment records additionally have not found cardinal signs and symptoms and pertinent objective findings or are silent with respect to them.  Several reflect that the muscles in the Veteran's lower extremities are tight but well-defined, symmetrical, and with no atrophy.  They further reflect that he has some giveway weakness, but his strength ranged from slightly decreased to good or normal.  

Consideration lastly has been given by the Board to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings.  However, the preponderance of the evidence is against an increased rating for the Veteran's service-connected right calf residuals of shell fragment wounds, for his service-connected left calf residuals of shell fragment wounds, and for his service-connected lower extremities (thigh muscles) residuals of shell fragment wounds.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because each finding applies to the entire period on appeal.  In sum, the Veteran's appeal is denied as it concerns his calves and lower extremities (thigh muscles).


2.  Extraschedular

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran has not argued specifically for an extraschedular rating.  The Board finds that the picture of his service-connected disabilities addressed herein, right as well as left knee degenerative arthritis, right as well as left ankle DJD, right as well as left calf residuals of shell fragment wounds, and lower extremities (thigh muscles) residuals of shell fragment wounds, is not an unusual or exceptional one.  Indeed, each is reasonably described by the schedular criteria set forth above and the schedular criteria contemplate his symptoms that have been found to be associated with each disability.  Additionally, higher ratings are available for more severe disability than experienced by the Veteran.  It thus cannot be said that the regular schedular criteria does not contemplate the level of his disability in each instance.  

Of note is that almost all of the Veteran's reported symptoms have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Here, the opinion rendered at the March 2014 VA medical examination is evidence that the Veteran's dizziness/vertigo is not associated with any of his service-connected disabilities.  The Veteran's reports of using ambulation aids are not reports of symptoms.  Rather, they are reports of how he addresses those symptoms.  Those reports do not lead to a conclusion that his disability picture is and unusual or exceptional one.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran has ever been hospitalized for his right knee, left knee, right ankle, left ankle, right calf, left calf, and/or lower extremities (thigh muscles).  There also is no indication of marked interference with employment.  The Veteran has not been employed since he stopped working for the post office in the mid 1990's, but there is no indication that he would need to take an inordinate amount of time off as a result solely of his knees, ankles, calves, and lower extremities (thigh muscles) if he were working.  Accommodations obviously would be necessary for him to work, but there is no indication that they would be so excessive as to make work impractical.  The Board finds no other factor similar to frequent hospitalization or marked interference in employment present in this case.  

For these reasons, the Board concludes that the preponderance of evidence is against remanding this case for referral for extraschedular consideration.  


3.  Total Disability Based on Individual Unemployability (TDIU)

A TDIU, if expressly raised by the Veteran or reasonably raised by the record, is part of a rating claim because it involves an attempt to obtain the appropriate level of compensation for the service-connected disability or disabilities involved.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or service-connected disabilities rated less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  Even if a service-connected disability is rated at 100 percent, consideration must be given to whether a TDIU is appropriate for other service-connected disabilities because of the impact on SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008); VAOPGCPREC 06-99).  Specifically, SMC is payable where there is a service-connected disability rated at 100 percent and an additional service-connected disability or service-connected disabilities independently rated at 60 percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A TDIU would satisfy this latter requirement.

The Veteran's service-connected posttraumatic stress disorder (PTSD) has been rated at 100 percent effective as of May 1994.  Also effective as of May 1994, he has been rated at 60 percent for other service-connected disabilities to include his left calf residuals of shell fragment wounds.  SMC at the (s) rate was awarded effective as of May 1994.  It follows that there is no need to consider whether a TDIU is warranted for the Veteran's right and left knee degenerative arthritis, right as well as left ankle DJD, right calf residuals of shell fragment wounds, and lower extremities (thigh muscles) residuals of shell fragment wounds, whether individually or combined.  Indeed, doing so could not result in any additional benefit to the Veteran.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


B.  Specially Adapted Housing or Special Home Adaptation Grant

Assistance in securing specially adapted housing will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following:  loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of an organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a, b).  

Via an amendment effective October 25, 2010, loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow as well as full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk were added to the list of circumstances qualifying a Veteran with service-connected disability rated as permanent and total to assistance in securing specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  Effective December 3, 2013, amyotrophic lateral sclerosis (ALS) was added to this list.  38 C.F.R. § 3.809(d).

Where the criteria for assistance in securing specially adapted housing are not met, one grant for special home adaptation will be provided to a Veteran with service-connected disability rated as permanent and total resulting in one of the following:  blindness in both eyes (as further defined); or the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  Via an amendment effective October 25, 2010, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, and residuals of an inhalation injury (as further defined) were added to this list of qualifying circumstances.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b)(2).  Via an amendment effective September 12, 2014, the definition of blindness was revised (as further defined) and the criterion that the service-connected disability be rated permanent and total was eliminated for this circumstance.  38 C.F.R. § 3.809a(b)(2).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  Loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use.  Id.

The Veteran's service-connected disabilities essentially have remained unchanged throughout the period on appeal.  They include PTSD rated at 100 percent, migraine headaches rated at 50 percent, right shoulder DJD rated at 20 percent, left elbow residuals of shell fragment wounds rated at 10 percent, left forearm residuals of shell fragment wounds rated at 10 percent, a back disability rated at 10 percent, tinnitus rated at 10 percent, and bilateral hearing loss rated noncompensable in addition to right and left knee degenerative arthritis each rated at 10 percent, right and left ankle DJD each rated at 10 percent, right and left calf residuals of shell fragment wounds each rated at 10 percent, and lower extremities (thigh muscles) residuals of shell fragment wounds rated noncompensable.  As such, it is undisputed that the Veteran has service-connected disability rated as permanent in total.

Given the evidence, however, the Board finds that specially adapted housing is not warranted for the Veteran.  He is not service-connected for any disability of the eyes, for any burns, or for ALS.  Nothing reported by him suggests that he suffers from any blindness, has any burns, or has ALS.  Detection and mention of such conditions during treatment would be expected if they existed.  Yet VA treatment records are silent as to these conditions.  It further specifically was found at the December 2007 and March 2014 VA medical examinations that the Veteran was not blind.  Although he is service-connected for disabilities involving both upper extremities, he has both so there is no actual loss.  Nothing reported by him suggests that he has loss of use of either.  VA treatment records also do not reveal any such loss, which once again would be expected if it existed.  Some functional limitation of the arms was found at the December 2007 examination and March 2014 examinations.  However, the conclusion at this latter examination was that there was no loss of use of the arms.  The Veteran indeed indicated at that time that he often uses the computer.

The Veteran is service-connected for disabilities involving both lower extremities, but he has both, so like above, there is no actual loss.  He reports that he has loss of use of each lower extremity, however.  Specifically, he has reported that he frequently cannot stand or walk to include for a period after getting out of bed in the morning.  He additionally has reported at various times the use of braces, a cane, a walker, and a wheelchair.  The Veteran is credible in reporting the use of such ambulatory aids.  His reports indeed are consistent with VA treatment records.  The Veteran's reports of loss of use of his legs are outweighed by VA treatment records.  Indeed, the records document that he walked with little use of a cane in April 2006.  By 2008, he was using a cane and a wheelchair that he purchased himself.  VA denied him an electric wheelchair in 2009, encouraging him to walk instead.  The Veteran was using a walker sometimes by 2010, though it was noted in June that he walked around the room well without any aid at all.  By 2013, he was back to using one cane along with braces.  

As such, the VA treatment records reflect the Veteran's overreliance on ambulatory aids.  The Veteran was walking at the time of the December 2007 examination notwithstanding that functional limitation in the form of pain and weakness of his legs was found.  At the August 2009 examination, his reports that he essentially cannot walk and always used a walker or wheelchair were contrasted with VA treatment records.  It further was noted that he had normal strength and muscle tone despite these reports.  Many records similarly reveal normal to only slightly decreased strength and no muscle atrophy notwithstanding some weakness.  He would not permit full assessment of his legs.  Finally, the Veteran could walk, albeit with one cane, at the time of the March 2014 examination even though some functional limitation of his legs was found.  No explanation has been provided for the deterioration and then improvement in his ability to walk, other than implied lack of motivation and a June 2010 VA treatment record conveying his worry over the impact on this adjudication.

In sum, the Veteran may use an ambulatory aid regularly and constantly.  Yet it cannot be found that his doing so is necessary because the medical evidence indicates that he has been able to and still can walk without such an aid more than just occasionally.  His reports to the contrary are found to be inaccurate.  Since loss of use of either lower extremity has not been found, discussion of whether the Veteran has residuals of an organic disease or injury which significantly affects the functions of balance or propulsion need not be undertaken.  It is reiterated, however, that the March 2014 VA medical examination included an opinion that the Veteran's dizziness/vertigo is not associated with any of his service-connected disabilities.

Because specially adapted housing is not warranted, a grant for special home adaptation is for consideration.  The Board finds, based on the evidence, that a grant for special home adaptation is not warranted for the Veteran.  Discussed above was that he is not service-connected for any disability of the eyes or for any burns and that there is no indication of blindness or burns.  He also is not service-connected for any residuals of an inhalation injury.  Nothing reported by him suggests these residuals.  Detection, and mention of, such during treatment and upon examination would be expected if they existed.  Yet VA treatment records and VA medical examinations are silent as to inhalation injury residuals.  As such, the only remaining question is whether or not the Veteran has anatomical loss or loss of use of both hands.  His hands have not been amputated or otherwise missing, so there is no anatomical loss.  He is not service-connected for disabilities involving the hands, though he is service-connected for disabilities of the right shoulder, left elbow, and left forearm.  

These disabilities conceivably could result in loss of use of the hands, such as if they were severe enough to prevent function at the site of disability and below.  Nothing reported the Veteran suggests loss of use of his left hand.  He reports only that he has loss of use of his right hand.  Specifically, he reports that he cannot grip or hold his cane in that hand.  These reports, however, are outweighed by findings in VA treatment records and the VA medical examinations.  VA treatment records do not reveal any loss of use of the right hand or of the left hand, which would be expected if it existed.  Rather, a December 2012 record documents that the Veteran was preparing his own meals.  It follows that he is able to grasp and manipulate.  Some functional limitation of the arms was found at the December 2007 examination and March 2014 examinations, but none was localized in the hands.  The Veteran indeed had good grip strength in both hands at the former examination.  At the later examination, it is reiterated that he stated that he uses the computer.  Manipulation is required for such use.  With no grasp and manipulation problems identified, it cannot be concluded that these tasks could be accomplished equally well by an amputation stump with prosthesis.  

When an amendment has been made, the effective date for a grant of benefits may be impacted if the grant was based on that amendment.  Neither specially adapted housing nor a grant for special home adaptation is warranted here, whether based on the October 2010 amendments, the September 2013 amendment, the December 2014 amendment, or otherwise.  As such, consideration with respect to effective date is unnecessary.  Yet consideration has been given by the Board to reasonable doubt in making each of the aforementioned findings.  With the preponderance of the evidence against a grant of either benefit sought, however, there is no reasonable doubt to resolve in the Veteran's favor.  In sum, his appeal is denied as it concerns housing.


C.  Automobile and Adaptive Equipment or Adaptive Equipment Only

Financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be provided to a Veteran with service-connected disability resulting in one of the following:  loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes (as further defined).  38 U.S.C.A. §§ 3901(1), 3902; 38 C.F.R. § 3.808(a, b).  Via an amendment effective September 19, 2013, a severe burn injury also qualifies for such financial assistance.  38 C.F.R. § 3.808(b)(4).  Financial assistance in the purchase of necessary adaptive equipment only will be provided to a Veteran with a service-connected disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b).

To reiterate, loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use.  Id.

The Board finds, in light of the evidence, that financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment or adaptive equipment only is not warranted.  Discussed above was that he is not service-connected for any disability of the eyes or for any burns.  Also discussed above is that there is no indication of burns.  The same is true with respect to permanent impairment of vision of both eyes.  Nothing reported by him suggests this impairment.  Detection, and mention of, such during treatment and upon examination would be expected if they existed.  Yet VA treatment records and VA medical examinations are silent in this regard.  That the Veteran does not have loss of use, which includes permanent loss, of one or both hands also was discussed above.  With respect to loss or permanent loss of use of one or both feet, he does not report anything suggestive of and the VA treatment records and VA medical examinations extreme shortening of either lower extremity or complete paralysis of the external popliteal nerve and resultant conditions.

To the extent the Veteran has used the term paralyzed, as for example at a December 2008 Decision Review Officer hearing regarding his competency, his usage is inaccurate.  Discussed above was that he is able to walk to some extent.  The Board found earlier that there was not any ankylosis with respect to either of his knees or ankles.  The only other major joint of the leg is the hip.  38 C.F.R. §§ 4.45(f).  The Veteran has not reported and neither VA treatment records nor VA medical examinations identify, as would be expected if it existed, ankylosis in either hip.  In sum, none of the conditions which are automatically considered to be loss of use of the foot exist.  This loss further does not exist otherwise.  The Veteran is able to walk, which means that he is able to use his feet for balance and propulsion.  Problems he has with balance on account of dizziness/vertigo once again were deemed unrelated to his service-connected disabilities at the March 2014 VA medical examination.  No other balance or propulsion problems have been identified.  It accordingly cannot be concluded that these tasks could be accomplished equally well by an amputation stump with prosthesis.

When an amendment has been made, the effective date for a grant of benefits may be impacted if the grant was based on that amendment.  Neither financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment nor adaptive equipment only is warranted here, whether based on the September 2013 amendment or otherwise.  As such, consideration with respect to effective date is unnecessary.  Yet consideration has been given by the Board to reasonable doubt in making each of the aforementioned findings.  With the preponderance of the evidence against a grant of either benefit sought, however, there is no reasonable doubt to resolve in the Veteran's favor.  In sum, his appeal is denied as it concerns an automobile and/or adaptive equipment.


D.  SMC Based on the Need for Aid and Attendance,
to Include at the "R-1" Rate

SMC, compensation in addition to that for service-connected disability, is warranted for a host of circumstances if due to service-connected disability.  38 C.F.R. § 1114; 38 C.F.R. §§ 3.350.  It is paid at rates from "k" through "s," with the amount of additional compensation increasing the later in the alphabet the rate except for the "s" rate.  SMC at the "k" and "r" rates further are paid in addition to any other SMC rates.  SMC at the "k" rate is payable for the following:  anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs; blindness of one eye having only light perception; deafness of both ears having absence of air and bone conduction; complete organic aphonia with constant inability to communicate by speech; or loss pertaining to breast tissue in the case of a woman.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC at the "l" rate is payable for:  anatomical loss or loss of use of both feet or of one hand and one foot; blindness in both eyes (as further defined); or being permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress or to keep ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of disability cannot be done without aid (excluding adjustment which normal persons would be unable to accomplish without aid, such as supports, belts, and lacing at the back); inability to feed through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect from the hazards or dangers incident to the daily environment.  38 C.F.R. § 3.352(a).  Bedridden means that actually remaining in bed.  Id.  The need for regular aid and attendance does not have to be constant.  Id.

For the "m" rate, SMC is payable for:  anatomical loss or loss of use of both hands, of both legs at a level or with complications preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications preventing natural elbow and knee action with prosthesis in place; blindness in both eyes having only light perception; or blindness in both eyes resulting in being so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c)(1).  SMC at "n" rate is payable for:  anatomical loss or loss of use of both arms at levels or with complications preventing elbow action with prosthesis in place, of both legs so near the hip as to prevent use of a prosthetic appliance, or of one arm and one leg so near the shoulder and the hip as to prevent use of a prosthetic appliance; or anatomical loss of both eyes or blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  

SMC  at the "o" rate is payable for:  anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances; when two or more rates from "l" through "n" are warranted, with no disability being considered twice; bilateral deafness (with one or both ears service connected) rated at 60 percent or more in combination with blindness (as further defined); or total deafness in one ear or bilateral deafness (with one or both ears service-connected) rated at 40 percent or more in combination with blindness of both eyes having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(1).  It also is payable for paralysis of both lower extremities together with the loss of anal and bladder sphincter control, through the combination of loss of use of both legs and helplessness.  38 C.F.R. § 3.350(e)(2).  Loss of anal and bladder sphincter control exists even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  Id.  Determinations must be based upon separate and distinct disabilities.  38 C.F.R. § 3.350(e)(3).

At the "p" rate, an intermediate rate, SMC is payable for a host of circumstances relating to the anatomical loss or loss of use of an arm, leg, foot, or hand, blindness (as further defined), and deafness.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  In addition to the rates "l" through "n" and intermediate rate "o," additional single permanent disability or combinations of permanent disability that are separate and distinct, involve different anatomical segments or bodily systems, and are rated at 50 percent or more results in receipt of the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then the next-higher alphabet rate not to exceed "o."  38 C.F.R. § 3.350(f)(3).  The next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then the next-higher alphabet rate not to exceed "o" is received f this rating is 100 percent apart from any consideration of individual unemployability.  38 C.F.R. § 3.350(f)(4). 

When not hospitalized at United States government expense, an additional amount is payable if SMC is being received at the "o" rate, at the maximum "p" rate, or at the intermediate rate between "n" and "o" plus SMC  at the "k" rate and the need of regular aid and attendance or a higher level of care exists.  38 C.F.R. § 3.350(h).  The additional amount is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement under rate "o" or "p" or was based on an independent factual determination. Id.  It is known as the "r-1" rate for need of regular aid and attendance and as the "r-2" rate for need of a higher level of care.  38 C.F.R. § 3.350(h)(3); 38 U.S.C.A. § 1114(r)(1-2).  SMC at the "r-2" rate is payable in lieu of SMC at the "r-1" rate.  38 C.F.R. § 3.350(h)(3).  Need for a higher level of care means need for personal health-care service provided on a daily basis in the home by a person licensed to do so or who does so with the regular supervision of one who is licensed to do so, without which hospitalization, nursing home care, or other residential institutional care would be required.  38 C.F.R. § 3.352(b)(iii and iii(2)).

To reiterate, loss of use of a hand or a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination of whether or not such loss exists is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand and balance, propulsion, etc., in the case of a foot could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop accompanied by other characteristics is considered loss of use.  Id.  Loss of use of both buttocks exists when there is severe bilateral damage to muscle group XVII and additional disability making it impossible to rise without assistance, whether via special appliance or hands/arms, from a seated position and from a stooped (fingers to toes) position maintaining postural stability.  38 C.F.R. § 3.350(a)(3).

The Board finds, based on the evidence, that SMC at the "r-1", and "r-2" rate is not warranted.  This is because SMC at the "k," "m," "n," "o," and "p" rates also is not warranted.  Discussed above was that he is not service-connected for any disability of the eyes and that there is no indication of blindness.  Also discussed above was that, though he is service-connected for disabilities involving every extremity, there is no anatomical loss and no loss of use of either arm, hand, leg, or foot.  It follows that there is no paralysis, notwithstanding some loss of anal and bladder sphincter control.  The Veteran is service-connected for bilateral hearing loss, but his rating is noncompensable.  His impairment is not nearly so severe that it approaches deafness, per any of the applicable definitions, in other words.  He is not service-connected for any disability resulting in any aphonia, and as a man loss of breast tissue would be irrelevant even if he were service-connected for a disability in that regard.  The Board's discussion in its May 2012 remand that the Veteran is service-connected for erectile dysfunction was erroneous.  He thus is not service-connected for any disability involving loss of one or more creative organs.

With respect to both buttocks, the Veteran does not have actual loss.  He reports that he has loss of use of both buttocks, however.  It seems that these reports are based on numbness and incontinence, something the Veteran's wife's reports have touched on as well.  VA treatment records throughout the period on appeal indeed reflect that this incontinence has been of fluctuating severity and correspondingly has been overcome to varying degrees.  Regardless of the severity, loss of use of the buttocks has nothing to do with numbness or incontinence.  The Veteran is not service-connected for any disability to muscle group XVII.  Whether or not he has an inability to maintain postural stability while rising from a seated or stooped position without assistance accordingly need not be discussed.  It is notable, however, that such an inability has been mentioned only twice during treatment and upon examination notwithstanding that such was extensive.  A September 2012 VA treatment record is the only indication that the Veteran could not rise from a seated position without using the arms of the chair.  He refused to rise at the August 2009 examination.  This does not mean he could not do so.

The Board lastly finds, given the evidence, that SMC at the "l" rate is warranted for the Veteran.  The Veteran does not contend he is permanently bedridden, as he has reported traveling to the lake and the beach.  He reports he is so helpless as to be in need of regular aid and attendance.  He does not report frequent need of adjustment of any special prosthetic or orthopedic appliances, an inability to feed himself, or an inability to attend to the wants of nature.  Rather, he reports that he cannot stand for long, cannot walk without assistance and even then cannot walk for long, and needs help with transfers such as getting out of bed or sitting up, keeping clean, dressing and undressing, and food preparation as a result of his impaired concentration and disorganization from PTSD, pain from his musculoskeletal and muscle disabilities, and migraine headaches during which he often vomits and defecates on himself.  The Veteran also specifically reports falls and being imbalanced due to dizziness/vertigo.  This report cannot be considered, however, since the March 2014 VA medical examination included an opinion that it is not associated with any of his service-connected disabilities.  

The Veteran's wife reports that she assists the Veteran with mobility, bathing, cleaning following bowel and bladder accidents, dressing and undressing, and food preparation.  The reports made by them appear to be exaggerated and are outweighed by other evidence.  Discussed above was that VA treatment records document his overreliance on ambulatory aids.  It is reiterated that no explanation has been provided for the deterioration and then improvement in his ability to walk.  VA treatment records similarly show an unexplained deterioration and then improvement in others areas as well.  An August 2008 record conveys that the Veteran needs increasing more help with daily activities, from his wife, his brother, and neighbors preparing his food and assisting with hygiene.  Yet a December 2012 record notes that he prepared his own meals, something refuted by him at the March 2014 VA medical examination.  In any event, this examination and the December 2007 examinations included opinions that he needs regular aid and attendance to dress and undress and to keep ordinarily clean and presentable.  

In each opinion, it was noted that the Veteran's need for regular aid and attendance is partial instead of total.  SMC at the "l" rate is payable all the same.  Consideration has been given by the Board to reasonable doubt in making each of the aforementioned findings denying SMC based on the need for regular aid and attendance otherwise, specifically at the "r-1" rate as sought by the Veteran and at the "r-2" rate.  With the preponderance of the evidence against a grant of such, however, there is no reasonable doubt to resolve in his favor.  In sum, his appeal as it concerns SMC based on the need for regular aid and attendance is granted in part and denied in part.


ORDER

An increased initial rating for right knee degenerative arthritis is denied, as is a new separate initial rating.

An increased initial rating for left knee degenerative arthritis is denied, as is a new separate initial rating.

An increased initial rating for right ankle DJD is denied.

An increased initial rating for left ankle DJD is denied.

An increased rating for right calf residuals of shell fragment wounds is denied.

An increased rating for left calf residuals of shell fragment wounds is denied.

An increased rating for lower extremities (thigh muscles) residuals of shell fragment wounds is denied.

Specially adapted housing is denied.

A special home adaptation grant is denied.

Automobile and adaptive equipment or adaptive equipment only is denied.

SMC based on the need for regular aid and attendance is granted at the "l" rate, subject to the laws and regulations governing the payment of monetary benefits, but is denied otherwise.


REMAND

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely 9 form (known as a substantive appeal) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In a May 2012 rating decision (the decision is dated May 2012, but notice of it was not sent until June 2012), the RO effectuated the portion of the Board's May 2012 decision which granted the Veteran service connection for a back disability.  A 10 percent initial rating was assigned for it.  In June 2012, the Veteran submitted a NOD later which conveyed his dissatisfaction with the rating decision.  This is construed as dissatisfaction with the initial rating.  In an April 2014 rating decision, the RO granted service connection and assigned an initial 20 percent rating for right shoulder DJD.  The Veteran submitted a timely NOD in June 2014.  It conveys his dissatisfaction with and desire to contest this initial rating.  There is no indication that a SOC has been issued yet addressing either of the issues in dispute or that either disagreement has been resolved.  A remand is necessary to ensure that the SOC is issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Given the above, a REMAND is directed for the following:

Provide to the Veteran an SOC in response to his disagreement with the initial rating for a service-connected back disability and the initial rating for service-connected right shoulder DJD.  Return such matters to the Board only the appeal is perfected.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


